Citation Nr: 0010444	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher disability rating for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1971 to 
June 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's bilateral pes planus is currently 
productive of no more than pain on movement and function, 
slight valgus with weightbearing, and a normal weightbearing 
effect on the Achilles tendon.


CONCLUSION OF LAW

The schedular criteria for assignment of an evaluation in 
excess of 10 percent for bilateral pes planus, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this issue was 
previously denied in an August 1996 BVA decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter "the 
Court").  In an Order dated October 8, 1997, the Court 
vacated the Board's August 1996 decision with respect to the 
issue regarding bilateral pes planus, and remanded that issue 
back to the BVA for development consistent with the parties' 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion). 

According to the Joint Motion, the examinations relied upon 
by the BVA in its August 1996 decision were essentially 
inadequate in that they did not consider pain on 
manipulation, nor did they give adequate attention to the 
remaining schedular criteria for evaluating pes planus.  The 
Joint Motion maintains that the BVA focused its analysis on 
the clinical findings included in the rating examinations of 
record, rather than the clinical findings that would have 
been pertinent under the rating criteria for pes planus, as 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Accordingly, in November 1998, the BVA remanded this issue 
back to the RO with instructions to afford the veteran an 
additional VA examination and medical opinion, as mandated by 
the Joint Motion.  Although the Joint Motion specified, in 
part, that the examination be conducted in accordance with 
the PHYSICIAN'S GUIDE FOR DISABILITY EVALUATION EXAMINATIONS, 
that guide is no longer in use by VA, and the Board did not 
request that it be followed in the Remand instructions to the 
RO.
 
In January 2000, this case was returned to the Board for 
further action.  The Board has reviewed the file, and is 
satisfied that the actions requested in the November 1998 BVA 
Remand have been completed.  Thus, the Board will proceed 
with disposition of this issue.

The veteran appeals the original assignment of a 10 percent 
disability evaluation following an award of service 
connection for bilateral pes planus, and, as such, the 
underlying claim is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the veteran in 
establishing his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  For disabilities of the 
musculoskeletal system, apart from the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness may also be 
for consideration.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).

The veteran was granted service connection for bilateral pes 
planus in a June 1993 rating decision, and a 10 percent 
rating was assigned from February 1993.  The veteran 
disagreed with the 10 percent disability rating in a February 
1994 hearing, and initiated this appeal. 

The June 1993 rating decision was based, in part, on findings 
in an April 1993 VA examination report.  The veteran 
complained of pain in the medial aspect of both feet, which 
appeared after long periods of standing or walking.  He 
stated that he could walk for two city blocks before having 
to stop due to pain.  Physical examination revealed 
deformities of both big toes, as well as the third, fourth, 
and fifth toes on the right foot.  Calluses were present over 
the third, fourth, and fifth metatarsals on the right foot, 
and the third and fourth metatarsal on the left foot.  The 
skin was warm to touch, and there was no evidence of vascular 
compromise.  The middle arch appeared flat, bilaterally.  
There was prominence of the base of the first metatarsal of 
both feet, more pronounced on the right foot.  There was also 
some minimal tenderness palpated on deep pressure in that 
area.  There was no other evidence of tenderness elsewhere.  
The veteran was able to walk on his toes and heels, and 
tandem walk without any problems.  The diagnosis was pes 
planus with mild degree of impairment of function, as well as 
onychomycosis and fungal infection of the skin of the feet.  

Private medical records from the Truman Medical Clinic dated 
in May 1994 and August 1994, reveal some mild flat foot, 
bilaterally.  The veteran complained of bilateral foot pain, 
and the diagnosis was bilateral plantar fasciitis.  The 
veteran was treated with heel pads, anti-inflammatory 
medication, and Achilles stretching exercises.  

In a November 1994 hearing, the veteran testified that he had 
swelling on the bottom of his feet near his toes.  He also 
indicated that he had calluses on his feet under the toe 
area, and mostly on the heel.  He stated that he was able to 
care for them himself, by soaking them.  He also stated that 
he took Ibuprofen for his feet.  

In a July 1995 VA examination report, the veteran complained 
of pain of both feet with prolonged standing and any kind of 
exertion.  The veteran's posture was normal standing, 
squatting, supination, pronation, raising on toes and heels.  
Flat feet were observable, and there was a decreased arch 
height, bilaterally.  The veteran's gait was normal, and he 
had normal pulses.  The diagnosis was flat feet/fallen 
arches.  An x-ray of the feet revealed multiple projections; 
there was no evidence of fractures or dislocations.  Bone 
density was not remarkable.  

In a March 1999 VA examination, the veteran complained of 
foot and leg pain with standing and walking, and he said that 
he was limited by the time he could spend on his feet, both 
standing and walking.  Past treatment included a soft 
orthosis for his shoes with limited relief.  Objective 
findings revealed that both the right and left foot big toes 
manifested lateral deviation, and toes 2, 3, 4, and 5, 
bilaterally, manifested contracture (hammertoes).  The 
midtarsal joints of feet had limited range of motion, but 
there was normal motion of the ankle and toes.  The mid foot 
joints were stiff and painful with attempts at full range of 
motion.  There was normal gait with mild abduction of feet 
and collapse of longitudinal arch.  The veteran's shoes 
reflected increased wear on the medial side and arch area.  
All the veteran's toenails were thick and mycotic, and his 
skin was peeling and dry.  Bunion deformities were noted on 
both feet and hammertoes of toes 2, 3, 4, and 5.  The veteran 
had adequate range of motion of toes, but not correctable.  

The weightbearing effect on the Achilles tendon was normal.  
There was 5 degrees valgus with weight bearing and the 
veteran was unable to be fully manipulated to normal degree.  
The forefront varus was noted as compensation for valgus heel 
and not correctable due to stiffness of mid tarsal joints.  
Lateral deviation of hallux was noted and limited range of 
motion to 40 percent of dorsiflexion at the first 
metacarpophalangeal joint.  The diagnosis was pes planus and 
onychomycosis.

The RO originally assigned the 10 percent evaluation for the 
veteran's bilateral pes planus pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  This code provides a 10 percent 
evaluation for moderate bilateral acquired flatfoot 
manifested by evidence of a weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet.  A 30 percent 
evaluation is assigned for severe bilateral flatfoot that is 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced bilateral flatfoot that is manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Board has reviewed all the medical evidence of record 
pertaining to the veteran's bilateral pes planus disability, 
as discussed.  However, the Board concludes that the evidence 
more nearly approximates the rating criteria required for the 
currently assigned 10 percent evaluation, and does not 
provide a basis for a higher disability rating at this time, 
or since the effective date of the award of service 
connection, in February 1993.  Significantly, the medical 
evidence has consistently described the veteran's pes planus 
as "mild," and the veteran's gait has consistently been 
described as "normal."  There is ample evidence of record 
that the veteran has complained of pain with standing and 
walking for prolonged periods of time, but such pain is 
encompassed within the currently assigned 10 percent rating, 
which contemplates pain on manipulation and use of the feet.  
The VA examinations indicate that the veteran's feet manifest 
some hammertoe deformities and bunions, but there is no 
evidence of marked deformity, such as in pronation and 
abduction, due to pes planus.  Rather, in the recent March 
1999 VA examination report, the veteran was described as 
having mild abduction deformity.  

The Board acknowledges the veteran's testimony in the 
November 1994 hearing that he had some swelling on the bottom 
of his feet.  The medical examinations, however, are silent 
for any reports of swelling in the feet, and more 
significantly, there are no reported complaints of swelling 
of his feet by the veteran on any of the medical 
examinations.  The records from the Truman Medical Clinic 
involving the veteran's treatment for plantar fasciitis 
included an anti-inflammatory medication.  However, his pes 
planus was described as mild, and there was no swelling 
reported with his pes planus.

The Board also recognizes that on the June 1993 VA 
examination it was noted that the veteran had calluses over 
several of his metatarsals.  Additionally, in the November 
1994 hearing the veteran testified that he had calluses on 
his feet under the toes and on the heel, but that he was able 
to treat these himself with soaking.  However, the more 
recent July 1995 and March 1999 VA examination reports are 
silent for any evidence of "characteristic callosities."  

In summary, although previously there is some evidence of 
calluses and subjective complaints of swelling, the evidence 
otherwise does reflect other criteria associated with a 30 
percent rating for flat feet.  There is no medical evidence 
of marked deformity, such as pronation or abduction, and no 
medical findings of swelling on use.  In fact, the veteran 
does not fully meet the criteria for a 10 percent rating in 
the absence of clinical evidence of inward bowing of 
Achilles.  The more recent medical evidence also shows normal 
weightbearing on the Achilles tendon.  

The Board recognizes that "pain on manipulation and use" is 
listed among the criteria for both a 10 percent and a 30 
percent rating for flat feet.  Under the criteria for a 30 
percent rating, the pain is to be "accentuated."  In the 
present case, the Board does not find that the medical 
evidence reflects "accentuated" pain, taking into account 
the inability to manipulate the feet to normal degree on the 
most recent examination.  The veteran has not complained of 
such severe pain on examination.  As to "use" of the feet, 
his gait has consistently been described as normal rather 
than painful, and his pes planus has been medically described 
as "mild" (such as "mild" tenderness in April 1993, and 
"mild" flat feet on private clinical visits in 1994).  

Although orthopedic appliances have provided only "limited" 
overall improvement as reported on the most recent VA 
examination, the medical reports do not confirm that the 
condition is "not improved" at least to some extent in this 
case by a soft orthosis or heel insert, a factor for the 50 
percent rating.  On a private orthopedic clinic visit in 
August 1994, for example, the veteran's pain reportedly 
improved with therapy and included "some relief" after use 
of heel support.  

In conclusion, considering the veteran's disability picture 
with respect to bilateral pes planus since the effective date 
of service connection in February 1993, up until the present 
time, the medical evidence more closely approximates the 
criteria for a 10 percent rating, as currently assigned, and 
the preponderance of the evidence is against assignment of a 
higher rating.  

The Board has considered the history of the veteran's 
bilateral pes planus, as well as the current clinical 
manifestations and the effect this disability may have on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The 
nature of the original disability has been reviewed, as well 
as the functional impairment which may be attributed to the 
veteran's bilateral pes planus.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7 (1995).  However, the 
evidence since the original grant of service connection, 
effective February 1993, and up until the present time, does 
not reflect symptomatology that warrants a higher disability 
rating.  Should the veteran's disability change in the 
future, he may apply for an increased rating at any time, but 
at the present time the Board finds no basis for assignment 
of a disability evaluation in excess of 10 percent for 
bilateral pes planus.  See 38 C.F.R. § 4.1.  

In reviewing the foregoing, the Board has been cognizant of 
the provisions of 38 U.S.C.A. § 5107(b).  However, there is 
not such a balance of the positive evidence with the negative 
evidence to allow for application of the benefit-of-the-doubt 
rule.  Further, the evidence does not reflect that the 
veteran's bilateral pes planus has caused marked interference 
with employment (i.e., beyond that already contemplated under 
the schedular criteria in the currently assigned 10 percent 
rating), or necessitated any recent period of 
hospitalization, such that consideration of an extra-
schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  


ORDER

The criteria not having been met, assignment of an evaluation 
in excess of 10 percent for bilateral pes planus is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


